                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

CHRISTOPHER ALEXANDER SHY,

             Plaintiff,

      v.                                    Civil Action No. 1:18-cv-153
                                                 (Judge Kleeh)

TAMERA KESSEL, Nurse Practioner;
RHONDA SKIDMORE, R.N.;
JENNIFER BENNEFTT, Medical
Assistant; CHRISTINA STILLWELL,
M.A.,

             Defendants.


     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 60] AND
        GRANTING DEFENDANTS’ MOTION TO DISMISS [DKT. NO. 32]

      On August 9, 2018, the pro se Plaintiff, Christopher Alexander

Shy (“Shy”), an inmate who was then incarcerated at the Eastern

Regional Jail 1 (“ERJ”) in Martinsburg, West Virginia, filed a civil

rights Complaint, originally against Prime Care Medical – Eastern

Regional Jail and Prime Care Medical staff pursuant to 42 U.S.C. §

1983 [Dkt. No. 1].      The Complaint raises claims of Eighth Amendment

violations      based     on   Defendants’     deliberate    indifference      to

Plaintiff’s serious medical, vision, and dental needs; conspiracy;

forgery    of   Plaintiff’s    name   and    health   information   on   medical

documents, and on the jail’s kiosk grievance system; and “insurance




1 At the time the Report and Recommendation was issued, on June 25, 2019 [Dkt. No.
60], pro se Plaintiff was incarcerated at the Northern Regional Jail in
Moundsville, West Virginia.
SHY v. KESSEL, et al.                                         1:18-cv-153

           ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 60] AND
              GRANTING DEFENDANTS’ MOTION TO DISMISS [DKT NO. 32]
fraud” related to the alleged forgery of Plaintiff’s medical records

and Medicaid billing records [Dkt. No. 1].           Plaintiff filed a motion

to proceed in forma pauperis [Dkt. No. 2], which was granted by order

entered on September 11, 2018 [Dkt. No. 26].             Pursuant to 28 U.S.C.

§ 636 and the local rules, the Court referred this pro se matter to

United States Magistrate Judge Michael J. Aloi for initial review.

      On    August   21,   2018,   Plaintiff     filed   a   supplement     to   his

Complaint, a motion for appointed counsel, and a motion seeking an

extension of time by which to file his account Ledger Sheets [Dkt.

Nos. 9, 10, 11].        By Order and Notice entered August 21, 2018, the

Clerk of Court sent Plaintiff a Section 1983 packet [Dkt. No. 11-

2].   Plaintiff was granted leave to file an amended complaint to

name a person or persons amendable to suit under 42 U.S.C. § 1983,

and the Clerk was directed to send Plaintiff a copy of the court-

approved form to use [Dkt. No. 12].               Plaintiff’s motion for an

extension of time was denied as moot 2 [Dkt. No. 16].                       Pro se

Plaintiff’s motion for appointment of counsel [Dkt. No. 10] was

denied by separate order [Dkt. No. 17].

      On    September    4,   2018,   pro   se   Plaintiff    filed   an   Amended

Complaint [Dkt. No. 18], together with a second motion for appointed

counsel [Dkt. No. 19].             Plaintiff also filed a letter to the


2 Plaintiff also requested a copy of a Section 1983 packet as part of his filing
[Dkt. No. 11]. That request was also denied as moot by order entered September
4, 2018 [Dkt. No. 16].

                                        2
SHY v. KESSEL, et al.                                        1:18-cv-153

          ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 60] AND
             GRANTING DEFENDANTS’ MOTION TO DISMISS [DKT NO. 32]
Clerk/District Judge [Dkt. No. 20].              Pursuant to Local Rule of

Prisoner Litigation (“LR PL P”) 12, on September 5, 2018, the Court

directed the Defendants to answer the Amended Complaint [Dkt. No.

21].     Defendants filed a motion for extension of time to answer or

respond to the Amended Complaint [Dkt. No. 30], which was granted on

October 1, 2018 [Dkt. No. 31].      On October 8, 2018, Defendants filed

a Motion to Dismiss Amended Complaint and Alternative Motion for

Summary Judgment [Dkt. No. 32] with a supporting memorandum [Dkt.

No. 33].    Defendants attached copies of certain medical records for

pro se Plaintiff to the memorandum [Dkt. No. 33]. 3          Because Plaintiff

is pro se, on October 9, 2018, a Roseboro Notice was issued [Dkt.

No. 35].

       Plaintiff filed a response in opposition to the motion to

dismiss on October 29, 2018 [Dkt. No. 38].             An order was entered on

October 30, 2018, directing the Clerk to correct the names of several

Defendants on the docket [Dkt. No. 40].          A separate order entered on

that same date noted the filing of pro se Plaintiff’s unsigned

Amended Complaint, and directed Plaintiff to refile a signed copy of

the same [Dkt. No. 41].        On November 21, 2018, without leave of

Court,    Plaintiff   filed   another       response   in   opposition     to   the

Defendants’ motion to dismiss, along with a signed copy of the



3 The medical records were for a period from early December 4, 2010 through
September 21, 2018 [Dkt. Nos. 33-1 through 33-16].

                                        3
SHY v. KESSEL, et al.                                  1:18-cv-153

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 60] AND
           GRANTING DEFENDANTS’ MOTION TO DISMISS [DKT NO. 32]
Amended Complaint [Dkt. Nos. 43, 45].       On January 16, 2019, pro se

Plaintiff filed an addendum which was construed by the Court as a

motion to file a surreply and was denied [Dkt. No. 53].      By separate

order, Plaintiff’s second motion for appointed counsel [Dkt. No. 19]

was denied [Dkt. No. 58].

     On June 25, 2019, Judge Aloi issued a Report and Recommendation

(“R&R”), recommending that the Court grant Defendants’ Motion to

Dismiss and Alternative Motion for Summary Judgment [Dkt. No. 32],

and deny and dismiss with prejudice pro se Plaintiff’s Amended

Complaint for failure to state a claim upon which relief can be

granted, pursuant to 28 U.S.C. § 1915(2)(B)(ii).            The R&R also

informed the parties that they had fourteen (14) days (and an

additional three days for mailing) from the entry of the R&R to file

“specific written objections, identifying the portions of the Report

and Recommendation to which objection is made, and the basis of such

objection” [Dkt. No. 60 at 26-27].       It further warned them that the

“[f]ailure   to   file   written   objections . . . shall   constitute   a

waiver of de novo review by the District Court and a waiver of

appellate review by the Circuit Court of Appeals” [Id. at 27].           To

date, no party has filed objections.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely made.

See 28 U.S.C. § 636(b)(1)(C).         Otherwise, “the Court may adopt,

                                     4
SHY v. KESSEL, et al.                                        1:18-cv-153

         ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 60] AND
            GRANTING DEFENDANTS’ MOTION TO DISMISS [DKT NO. 32]
without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.”         Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D. W.Va. 2007) (citing Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983)).          Courts will uphold portions of

a recommendation to which no objection has been made unless they are

clearly erroneous.       See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

      Because no party has objected, the Court is under no obligation

to conduct a de novo review.          Accordingly, the Court reviewed the

R&R for clear error.         The Court agrees with Defendants that the

Amended Complaint failed to state a claim upon which relief can be

granted, pursuant to Federal Rule of Civil Procedure 12(b)(6).

Viewing the allegations in the light most favorable to pro se

Plaintiff, the Amended Complaint does not contain enough facts to

state a claim for relief that is plausible on its face.                See Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).               Furthermore,

and in the alternative, Defendants are entitled to judgment as a

matter of law under Federal Rule of Civil Procedure 56(c) because,

based on the record as a whole, Plaintiff failed to establish a

genuine issue as to any material fact. 4



4 Where a party’s motion relies on material outside the four corners of the

Complaint to support its claims or defenses, the Court may treat a motion to
dismiss as one for summary judgment under Rule 56. See Jeffers v. Wal-Mart Stores,
Inc., 84 F.Supp.2d 775, 777 (S.D. W.Va. 2000).

                                        5
SHY v. KESSEL, et al.                                 1:18-cv-153

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 60] AND
           GRANTING DEFENDANTS’ MOTION TO DISMISS [DKT NO. 32]
     To the extent Plaintiff’s Amended Complaint alleges a claim for

medical negligence, the claim is governed by the West Virginia

Medical Professional Liability Act (“MPLA”), West Virginia Code §

55-7B-1, et seq.   Plaintiff made no allegations to establish that he

complied with the mandatory notice and screening certificate of merit

requirements of the MPLA.      Because compliance is necessary for a

medical negligence claim to proceed, the Amended Complaint fails to

state a viable claim.    See Stanley v. United States, 321 F.Supp.2d

805, 807 (N.D. W.Va. 2004) (finding compliance with the pre-filing

requirements of W.Va. Code § 55-7B-6 to be mandatory in a medical

malpractice suit filed under the Federal Tort Claims Act); See also,

Gaylor v. Dagher, (S.D. W.Va. 2011), 2011 U.S. Dist. LEXIS 12400

(unpublished opinion).

     Likewise, pro se Plaintiff failed to meet the legal threshold

for an Eighth Amendment claim of deliberate indifference to serious

medical needs.     Plaintiff was provided multiple opportunities for

medical evaluation and treatment of what he feared was a cancerous

tumor, but he repeatedly refused to cooperate and attend appointments

[Dkt. No. 60 at 11-16].      Plaintiff also failed to offer factual

support for his claim of deliberate indifference related to dental

and vision care [Id. at 19-21].         He received dental care and

treatment at ERJ, but was transferred to another facility before he

could attend an appointment with an oral surgeon scheduled by medical

                                   6
SHY v. KESSEL, et al.                                         1:18-cv-153

         ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 60] AND
            GRANTING DEFENDANTS’ MOTION TO DISMISS [DKT NO. 32]
staff at ERJ [Id. at 19].         Plaintiff refused to attend three separate

eye examination appointments necessary to evaluate and correct any

vision problems [Id. at 21].

       Plaintiff’s disagreement with ERJ’s medical staff as to the

facility at which he would receive treatment for a potentially

serious medical condition, or the referral to a preferred physician

cannot support a claim for deliberate indifference.                See Wilson v.

Seiter, 501 U.S. 294, 297-99, 305 (1991) (holding that an inmate

must     show    defendant       subjectively     responded   with     deliberate

indifference to a serious medical need, and mere negligence is

insufficient to state a federal constitutional claim); Miltier v.

Beorn,    896    F.2d     848,    851   (4th   Cir.   1990)   (finding      that   a

constitutional      violation       does   not    occur   unless     the    medical

provider’s      actions   were    so    grossly   incompetent,   inadequate,       or

excess as to shock the conscience or to be intolerable to fundamental

fairness); Smart v. Villar, 547 F.2d 112, 114 (10th Cir. 1976) (noting

that a mere disagreement between an inmate and prison official over

the type or extent of the inmate’s medical care does not state a

cause of action under the Eighth Amendment).

       With respect to pro se Plaintiff’s remaining claims, nothing in

the record supports his vague allegations that Defendants engaged in

a conspiracy or committed forgery and/or insurance fraud.                  The Court

is not required to accept conclusory statements as facts when ruling

                                           7
SHY v. KESSEL, et al.                                            1:18-cv-153

           ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 60] AND
              GRANTING DEFENDANTS’ MOTION TO DISMISS [DKT NO. 32]
on   a    motion    to   dismiss   under   Federal   Rule   of    Civil   Procedure

12(b)(6).      See Bell Atlantic Corp., 550 U.S. at 555.               Plaintiff’s

allegations are insufficient to rise to the level of a plausible

claim for relief, and dismissal is appropriate.

         Upon careful review of the R&R, and finding no clear error, the

Court:

              (1)   ADOPTS the R&R [Dkt. No. 60] for reasons
                    more fully stated therein;

              (2)   GRANTS   Defendants’  Motion   to   Dismiss
                    Amended Complaint and Alternative Motion
                    for Summary Judgment [Dkt. No. 32];

              (3)   DENIES   and   DISMISSES  WITH   PREJUDICE
                    Plaintiff’s signed Amended Complaint [Dkt.
                    No. 45]; and

              (4)   STRIKES this action from the active docket
                    of the Court.

         It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se prisoner, via certified mail,

return receipt requested.

DATED: September 4, 2019

                                      /s/ Thomas S. Kleeh
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE




                                           8
